Case 2:15-cv-06076-MCA-MAH Document 400-4 Filed 02/11/20 Page 1 of 2 PageID: 6888




                               EXHIBIT 4
                                                                 Case 2:15-cv-06076-MCA-MAH Document 400-4 Filed 02/11/20 Page 2 of 2 PageID: 6889


..
THE NEW YORK TIMES INTERNATIONAL EDITION                                                                                                                                                                                                                                            MONDAY, DECEMBER 23, 2019 | 7


                                                                                                                                                                                                                                                                                                               business


From zero to 4, by the end of the driveway
                                                                                                                                                                                                                                                                                          but they probably won’t stay there
Wheels                                                                                                                                                                                                                                                                                    long.
                                                                                                                                                                                                                                                                                          • POWER WHEELS JURASSIC PARK JEEP
                                                                                                                                                                                                                                                                                          WRANGLER (AGES 3 TO 7, $300). Does your
                                                                                                                                                                                                                                                                                          1983 diesel Volkswagen Rabbit make
B Y ST E P H E N W I L L I A M S                                                                                                                                                                                                                                                          dinosaur sounds? So does this stylish
                                                                                                                                                                                                                                                                                          Jeep, but in this case that’s part of the
Imagine it’s Christmas morning. You                                                                                                                                                                                                                                                       fun. The Jeep can maneuver on grass
wake up and head straight to the liv-                                                                                                                                                                                                                                                     as well as hard surfaces, carry a couple
ing-room tree. Under its green                                                                                                                                                                                                                                                            of passengers with a weight limit of 130
branches is a bright yellow Mercedes-                                                                                                                                                                                                                                                     pounds and reach a top speed of 5
AMG GT sports car with your name on                                                                                                                                                                                                                                                       m.p.h. It stops automatically when
it.                                                                                                                                                                                                                                                                                       Junior lifts off the “gas.” Did we men-
    And you’re only 3 years old.                                                                                                                                                                                                                                                          tion it makes dinosaur sounds as well?
    This is no ordinary Mercedes, even                                                                                                                                                                                                                                                    • AMBOSSTOYS PRIMO (AGES 1 TO 5, $160).
though electric braking, power steer-                                                                                                                                                                                                                                                     Miss the Italian Vespa scooter you
ing, leather seating and spring shock                                                                                                                                                                                                                                                     coveted when Vespa scooters were in
absorbers come standard.                                                                                                                                                                                                                                                                  fashion? Here’s a chance to hand down
    While this four-foot-long electric                                                                                                                                                                                                                                                    that vision in a simple, classic ride-on:
vehicle may technically be a toy — it                                                                                                                                                                                                                                                     No pedals, no power, just get rolling
sells for $400, destination charges                                                                                                                                                                                                                                                       with the push of a pair of small legs.
included — the single-seater convert-                                                                                                                                                                                                                                                     These sturdy, metal ride-ons are hand
ible is licensed by Daimler, the German                                                                                                                                                                                                                                                   welded, with plastic “whitewall”
parent company of Mercedes-Benz, to                                                                                                                                                                                                                                                       wheels, and designed for single riders
Moderno Kids. The battery drives the                                                                                                                                                                                                                                                      up to 44 pounds. It’s basic transporta-
wheels (they light up!) to a top speed                                                                                                                                                                                                                                                    tion, kids-style.
of 4 miles an hour. A touch screen in                                                                                                                                                                                                                                                     • KETTLER/ROLLY TOYS JOHN DEERE LOADER
the dash displays videos and plays                                                                                                                                                                                                                                                        WITH BACKHOE (AGES 3 TO 6, $340). This
music. The headlights are LEDs, just                                                                                                                                                                                                                                                      ride-on is made in Germany, which
like those in Mom’s or Dad’s $70,000                                                                                                                                                                                                                                                      might be enough to sway some parents
Benz.                                                                                                                                                                                                                                                                                     into choosing it. With its oversize tires
    Ride-on vehicles — a toy category                                                                                                                                                                                                                                                     and tough plastic resin body, this ma-
that includes cars, trucks, tractors and                                                                                                                                                                                                                                                  chine looks the part of a serious work-
the occasional front-loader — are                                                                                                                                                                                                                                                         horse.
aimed at a wide swath of boys and                                                                                                                                                                                                                                                         • PLASMACAR BY PLASMART (AGES 3 AND UP,
girls, ranging in age from 1 year to 6                                                                                                                                                                                                                                                    ABOUT $70). A rather ingenious take on
and even older. When it comes to                                                                                                                                                                                                                                                          the no-frills ride-on toy: Just twist,
power, the six- or 12-volt battery can be                                                                                                                                                                                                                                                 turn and wiggle the steering wheel to
recharged with a household plug.                                                                                                                                                                                                                                                          attain a modest adrenaline surge as
Range anxiety? Only if they leave the                                                                                                                                                                                                                                                     PlasmaCar (a rather odd name, no?)
subdivision.                                                                                                                                                                                                                                                                              kicks up to 6 miles an hour. If Gramps
    “Kids mainly want to be like grown-                                                                                                                                                                                                                                                   can entice little Greta to let him borrow
ups, and grown-ups have cars,” said                                                                                                                                                                                                                                                       it, the toy will accommodate a weight
Heather MacKenzie of BestReviews,                                                                                                                                                                                                                                                         of up to 220 pounds.
where she assesses dozens of chil-
dren’s toys and even drives a few. “But                                                                                                                                                                                                                                                      Here are some caveats before invest-
beyond that, these toys represent a                                                                                                                                                                                                                                                       ing in a ride-on toy, according to Ms.
degree of independence. They let the                                                                                                                                                                CHRISTOPHER DOLAN/THE TIMES-TRIBUNE, VIA ASSOCIATED PRESS
                                                                                                                                                                                                                                                                                          MacKenzie.
little ones keep up with the bigger kids.     A Power Wheels Jeep in the Wilkes-Barre, Pa., Christmas parade in 2015. In the toy category that includes electric and pedal ride-on toys, annual revenues are about $625 million.                                                          • SAFETY: There are no governmental
It evens the playing field when every-                                                                                                                                                                                                                                                    safety standards for these toys; before
body’s on wheels.”                                                                                                                                                                                                                                                                        turning over the “keys,” parents are
    And they are a big business for the       among others, care more about is:             rusted if you left it in the rain (and we                 While some parents consider ride-on            “I wanted a tractor just like Dad’s,                                                 advised to dress youngsters in bike
toy industry.                                 “Does this do something for us that is a      all did).                                              toys a rather innocuous excursion for          and I got one,” exclaimed Parker, who                                                   helmets and supervise their travels.
    In the category that includes electric    value to promulgate the brand?” said             Then the designers at Mr. Marx’s toy                tots, others take a different view.            is 2.                                                                                   Some electric ride-on toys come with
and pedal ride-on toys (but not bicy-         Martin Brochstein, a senior vice presi-       company reverse-engineered the com-                       “Electric toy vehicles are much more           But it’s not just a guy thing, Ms.                                                   remotes that allow some form of pa-
cles), annual revenues are about $625         dent of Licensing International.              mon trike and flipped it. The Big Wheel                than mindless playthings,” said Neve           Spicer said. “A battery-powered ride-                                                   rental control.
million, according to the NPD Group.             “It’s the beginning of building a          sharply lowered the rider’s center of                  Spicer, founder of We the Parents,             on car has a magical ability to bond                                                    • AGE: “We think 3 years is the min-
And for the brands that license their         relationship with the child,” he added.       gravity so that he or she didn’t flip off              another website that reviews gear for          father and daughter,” she said. “First,                                                 imum for an electric ride-on. It may
names to these products, there are            “And from the parent’s perspective, it’s      the triangular perch on sharp turns.                   children. For example, electric ride-on        he gets to watch his little princess                                                    not go fast, but it feels fast to a little
benefits as well.                             ‘Hey, I’m able to give my kid a Mer-          The molded plastic body and “tires”                    toys, she said, “can offer rich learning       driving a mean-looking pickup. Then                                                     kid.”
    They’re not necessarily financial:        cedes.’ In that sense, it connects the        helped cushion the ride, the materials                 opportunities, especially in the hands         he gets to teach her about getting more                                                 • SIZE AND RIDER WEIGHT: These are
Licensing royalties paid to Daimler on        adults to the brand even more tightly.”       were fairly durable, and the low-to-the-               of a parent who is mad about mechan-           torque out of her six-volt set of                                                       important considerations — the child’s
a $400 ride-on toy might amount to 5             Basic pedal-powered or push-pow-           ground illusion of speed enthralled                    ics and is willing to safely explore           wheels.”                                                                                feet must be able to reach the pedals
percent of the wholesale price, or            ered rides sell for less than $100. Most      kids.                                                  under the hood.                                   Ms. MacKenzie, of BestReviews,                                                       comfortably. Most ride-on products list
about $10, said Andrew Topkins of             of the electric products, sold through           After the Marx company went out of                     “Then,” she added, “kids can learn          said: “I love that toys are becoming                                                    recommended ages and weights, and
Brandgenuity, a licensing agency in           stores including Walmart and Target           business in 1985, others took over the                 some serious engineering and elec-             genderless. And marketed to both                                                        whether the toy accommodates more
New York.                                     and from Amazon online, cost $300 to          name, even as many toymakers rode                      tronics in a very fun way.”                    genders. Girls are just as much a part                                                  than one rider.
    “If they’re selling thousands of these    $400.                                         the Big Wheel craze by churning out                       Parker Ouimet of Rochester, N.Y.,           of this as boys.”                                                                       • RUGGEDNESS: “We consider the ability
cars, the amounts are not insignifi-             Historically, before Louis Marx came       copies. The colorful three-wheeler was                 has no trace of Mercedes envy, be-                Besides the Moderno Mercedes,                                                        of a toy to go over a variety of sur-
cant,” Mr. Topkins said. “But it’s more a     along in the 1960s, a tricycle was just a     inducted into the Toy Hall of Fame a                   cause his orange Kid Trax ride-on              here’s a look at a couple of children’s                                                 faces. Kids are hard on this stuff, they
marketing thing.”                             tricycle: a red Radio Flyer was the           decade ago. These days, an original                    mower is the same color as the one his         wheels offerings for this season. Be                                                    yank them around, they pull the steer-
    What Mercedes, Jeep and Ford,             standard. It was sort of clunky, and it       Big Wheel sells for up to $200.                        father, Eric, owns.                            assured that most will fit under a tree,                                                ing column if they get stuck.”




A Kentucky city struggles with growth                                                                                                                                                             French businesses hit hard
LOUISVILLE, KY.
                                                                                                                                                   Eventually, a compromise was reached
                                                                                                                                                   to make 5 percent of the project “afford-
                                                                                                                                                   able,” which translates to about 20 units.
                                                                                                                                                                                                  by pension protests
                                                                                                                                                      Louisville faces a shortage of homes        FRANCE, FROM PAGE 6                                                                        “If business is down and people don’t
New complex may enliven                                                                                                                            for families whose income is lower than        hours,” said Mr. Depaeuw, whose com-                                                    show up, I’ll have to pay the help any-
                                                                                                                                                   the federal poverty level, according to a      pany transports all manner of goods for                                                 way,” he said.
an area, but offers little to                                                                                                                      report released this year by the Lou-          major French retailers. “That stops us                                                     Near his stand, a crowd gathered as
lower-income families                                                                                                                              isville Metro Government’s Office of           from doing our jobs.”                                                                   Agnès Pannier-Runacher, deputy min-
                                                                                                                                                   Housing.                                          That troubles merchants around the                                                   ister for economy and finance, toured
BY KEVIN WILLIAMS                                                                                                                                     There are affordable homes for only         country.                                                                                the market to hear people’s grievances
                                                                                                                                                   46 percent of these lowest-income fam-            Laurent Durain, a fishmonger at the                                                  and offer government help.
Virtually everyone in Louisville, the big-                                                                                                         ilies, with an estimated shortage of           Marché d’Aligre, one of Paris’s oldest                                                     Valérie Quelen, the owner of a small
gest city in Kentucky, agrees that a 3.5-                                                                                                          31,412 units, the report says. One Park        and most vibrant food markets, was                                                      framing boutique, elbowed her way to
acre triangle of land on the east side is                                                                                                          will do little to stem the lack of afford-     worried that the salmon he had ordered                                                  the front. Small businesses like hers are
underused. But they do not agree on the                                                                                                            able housing.                                  from Scotland for the Christmas rush                                                    already struggling, she said angrily.
best plan to redevelop it.                                                                                                                            Still, infill developments like One         wouldn’t make it.                                                                          “Now the pension reform is being
   The parcel is home to a haphazard col-                                                                                                          Park are better than more sprawl, espe-           “If the refrigerated trucks are delayed                                              pushed forward at Christmas, just when
lection of businesses: a coffee shop, a                                                                                                            cially for a city Louisville’s size, said      by traffic and run out of gas, the refrig-                                              we were hoping to be able to set some
carwash, a dry cleaner, a Speedy Mart                                                                                                              Kurt E. Christiansen, president of the         eration system stops and the authorities                                                money aside,” she added. “How will we
and a handful of other enterprises, most                                                                                                           American Planning Association, a pro-          order the contents disposed of,” he said.                                               be able to pull through?”
of which look like they have seen better                                                                                                           fessional organization based in Wash-          Mr. Durain had ordered 1,200 oysters,
days. But a Louisville developer is on                                                                      LUKE SHARRETT FOR THE NEW YORK TIMES   ington. With a development like One            and hired six additional helpers to shell                                               Mélissa Godin and Daphne Angles con-
the cusp of realizing a decades-old           The planned site for One Park, a $250 million development in Louisville, Ky. About 20 of             Park, residents can walk or bike to work       them during the holidays.                                                               tributed reporting from Paris.
dream of a glittering new retail, resi-       the project’s 421 residential units will be reserved for so-called affordable housing.               instead of getting in a car.
dential and restaurant complex rising                                                                                                                 “People are fleeing big cities and re-
from the spot, which would be the larg-                                                                                                            energizing smaller cities like Lou-
est private development in the city’s his-       “That first development was so in-         and banking ran the city. Those days are               isville,” he said.
                                                                                                                                                                                                                                                            LEGAL NOTICE:
tory.                                         credibly, ridiculously out of scale,” said    mostly past, but Louisville has never re-                 Michaelle Warner, a real estate agent                     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, CIVIL ACTION NO. 2:15-06076 (MCA)
   Some community advocates are               Mark Gaff, former president of the Cres-      ally caught up, Mr. Cogan said.                        in Louisville who lives in a neighbor-                                                                   SECURITIES AND EXCHANGE COMMISSION,
pushing back, however, saying the             cent Hill Community Council and the              One Park is Mr. Cogan’s answer to                   hood next to where One Park will be                                                                                     Plaintiff,
                                                                                                                                                                                                                                                                               v.
project is not a good fit and does not in-    group’s spokesman. “The new, revised          bringing Louisville into line with other               built, has seen the influx of millennials                                                                       ARKADIY DUBOVOY, et al.,
clude enough affordable housing to help       plan is better, but you are still talking     cities that have been trying to develop                from other cities.                                                                                                    Defendants.
the city’s lower-income residents.            that what was ludicrous and is now just       property closer to their cores. Mr. Cogan                 “We are seeing a lot of transplants                                                                              LEGAL NOTICE TO:
   The development, christened One            ridiculous.”                                  said that developing infill parcels                    from bigger cities moving here because                                                                     DEFENDANT OLEKSANDER IEREMENKO,
                                                                                                                                                                                                                                                               DEFENDANT IVAN TURCHYNOV, AND
Park, was approved in October by the             The One Park parcel is hemmed in by        around the city with housing will help                 it is affordable and there are a lot of                                                                        DEFENDANT PAVEL DUBOVOY,
Louisville Metro Planning Commission.         busy roads on all three sides. while In-      retain young workers and bring older                   amenities,” Ms. Warner said.                                                                                         NOTICE IS HEREBY GIVEN:
It would include 421 apartments and           terstate 64 creates an additional wall to     people into the city.                                     She said that One Park would be a per-      You have been named as a defendant in a lawsuit filed by the U.S. Securities and Exchange Commission (“SEC”) in the U.S. District Court for the District of New Jersey.
condominiums, a 250-room hotel, office        the north. Beyond are some of Lou-               Louisville has a network of 17 parks                fect use for a piece of land that is confus-   The name of the case is SEC v. Dubovoy, et al., No. 2:15-06076 (MCA) (D.N.J.). The SEC alleges that you violated the antifraud provisions of the federal securities
                                                                                                                                                                                                  laws by engaging in a fraudulent scheme by hacking into (or working in concert with hackers who hacked into) the computer servers of at least two news wire services
complexes and more than 50,000 square         isville’s most distinctive neighborhoods      designed by Frederick Law Olmsted,                     ing to navigate. She did express con-          and stole, through deception, confidential earnings information for numerous publicly-traded companies that had not yet been released to the public, and using that
feet for restaurants and retail. An interi-   and preservation districts, dotted with       with signature rambling trails, ponds                  cern, though, that rising rents might          stolen, material, non-public information to trade securities. The SEC seeks disgorgement of ill-gotten gains (plus prejudgment interest), a civil penalty and a permanent
or garage would offer 1,202 parking           charmingly mismatched older homes,            and forests (he also designed Central                  price middle- and lower-income families        injunction from further violations of the antifraud provisions of the federal securities laws.
spots.                                        parks, schools and seminaries. Each           Park in New York). One Park’s proxim-                  out of the market.                             You are directed to contact John Donnelly, Senior Trial Counsel, Securities and Exchange Commission,1617 JFK Boulevard, Suite520, Philadelphia, PA 19103,
                                                                                                                                                                                                  215-861-9670 to arrange to receive the summons and amended complaint by mail, delivery service, or email. You are also hereby notified to file an answer to the
   The $250 million project cleared the fi-   neighborhood has its own identity with        ity to one of them, Cherokee Park, is a                   One Park’s rents are not yet set, but       amended complaint or other responsive pleading with the Clerk of Court at Martin Luther King Building and U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101,
nal hurdle this month when Louisville’s       independent shops and cafes.                  selling point, Mr. Cogan said.                         studio apartments in a new develop-            within 21 days of this notice. If you fail to contact SEC counsel or file an answer or responsive pleading within the time stated above, SEC counsel will request that a
Metro Council approved the zoning                With a population of 615,366, Lou-            The development is a good use of an                 ment in the southern suburbs of Lou-           judgment by default pursuant to U.S. Federal Rule of Civil Procedure 55(a) be entered against you.
commission’s recommendation.                  isville is host to marquee events like the    underused piece of land, said Kelly L. Ki-             isville start at $1,440 a month and in-
   The commission’s go-ahead came af-         Kentucky Derby and the Breeders’ Cup.         nahan, assistant professor in the Uni-                 clude a host of amenities like a fitness
ter three years of jockeying, which in-       College basketball, particularly the Uni-     versity of Louisville’s Department of Ur-              center and an F1 Racing simulator in the
cluded 13 sometimes contentious public
hearings and several revised plans. The
                                              versity of Louisville vs. University of
                                              Kentucky rivalry, adds to the energy.
                                                                                            ban and Public Affairs. But she said she
                                                                                            was concerned about the affordability of
                                                                                                                                                   common area, according to the website
                                                                                                                                                   of the Ivy, Jefferson Development’s
                                                                                                                                                                                                                     The world's most
design initially proposed three 30-story
towers. The revised project calls for one
                                                 But some say that Louisville also suf-
                                              fers from an inferiority complex. The
                                                                                            the apartments, because Louisville’s
                                                                                            greatest housing needs are for people or
                                                                                                                                                   newest apartment complex in Lou-
                                                                                                                                                   isville.
                                                                                                                                                                                                                     trusted perspective.
18-story tower.                               city, for instance, is among the 10 largest   families whose incomes are 60 percent                     For Mr. Cogan, One Park is just one of
   Mayor Greg Fischer of Louisville wel-      in the United States without a profes-        of the median or less, she said.                       many opportunities to redevelop under-
comed the planning commission’s deci-
sion.
                                              sional sports team. And the growth of
                                              nearby Nashville and Cincinnati often
                                                                                               “This is part of a broader affordable
                                                                                            housing crisis nationally, and we are
                                                                                                                                                   used parcels in Louisville. He also plans
                                                                                                                                                   to build an eight-story retail and resi-
                                                                                                                                                                                                                     Get unlimited digital access
   “Projects like One Park provide
higher density and infill opportunities
                                              overshadows that of Louisville.
                                                 “Louisville tends to be 15 to 20 years
                                                                                            finding the same issues in smaller and
                                                                                            midsize metros like Louisville, that of-
                                                                                                                                                   dential complex with 343 units on an old
                                                                                                                                                   parking lot closer to downtown.
                                                                                                                                                                                                                     to The New York Times.
that create a more sustainable future,”
Mr. Fischer said in a statement. Infill
                                              behind other peer cities,” said Kevin D.
                                              Cogan, whose Jefferson Development
                                                                                            ten gets overlooked in the national dis-
                                                                                            cussions,” Professor Kinahan said.
                                                                                                                                                      Still, sometimes less is more, said Mr.
                                                                                                                                                   Gaff of the Crescent Hill Community
                                                                                                                                                                                                                     Save 50%.
refers to building in areas surrounded        Group would build One Park.                      To address the issue, the city required             Council.
by development.                                  Mr. Cogan attributes this lag to cau-      that the development set aside 10 per-                    “It feels like our politicians are just
   Not everyone is convinced that the         tious conservatism, a holdover from the       cent of the units as so-called affordable              concerned about growth to be a bigger                             nytimes.com/globaloffer
project, even scaled down, is a great         days when a handful of Louisville fam-        housing, an unusual action because One                 city than what we are instead of a better
idea.                                         ilies with interests in spirits, tobacco      Park is 100 percent privately financed.                city,” he said.
